[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON SUBJECT MATTER JURISDICTION
This is an appeal from a decision of the defendant, Borough of Newtown Zoning Commission, which approved the site plan for an addition to the Cyrenius H. Booth Library (site plan appeal). On January 31, 1996, this court entered an order in this case stating "The motion to dismiss is denied; articulation will follow." However, the court was unaware at that time that the motion to dismiss and memorandum in opposition in this site plan appeal had not yet been argued by the parties. Accordingly, the court hereby vacates its order of January 31, 1996.
Additionally, on April 2, 1996, this court entered an order on the companion case of Baumer v. Borough of Newtown ZoningCommission, Docket No. 320869 (zoning appeal), granting the defendants' motion to dismiss and dismissing the appeal for lack of subject matter jurisdiction. The court has therefore, sua sponte, examined the issue of subject matter jurisdiction in this site plan appeal because of the identity of jurisdictional issues in the two cases. See Park City Hospital v. Commission onHospitals and Health Care, 210 Conn. 697, 709, 556 A.2d 602
(1989).
In their memoranda in support of and in opposition to the motion to dismiss in this case, the parties raise essentially CT Page 2999 identical arguments to those raised in the zoning appeal. Therefore, the court concludes that it lacks subject matter jurisdiction over this case for the reasons articulated in its memorandum of decision filed in the zoning appeal. The appeal is, accordingly, dismissed.
Leheny, J.